Citation Nr: 0023694	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-51 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board and was remanded to 
the RO in August 1998.  


FINDING OF FACT

The veteran has failed to submit evidence to justify a belief 
by a fair and impartial individual that a claim for service 
connection for a right ankle disability is plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a right ankle disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen in 
June 1967 after turning his ankle.  X-rays were normal.  It 
was not specified whether the left or right ankle was 
involved, but a separate notation cited trauma to the left 
leg.  In an entry a few days later, it was noted that his 
left foot was wrapped in an ace bandage.  A week later, the 
veteran reported a tingling sensation and inability to move a 
toe down in the right foot.  It was noted that he had twisted 
his left ankle a week and a half ago, and that he now 
complained of paresthesia in the left large toe.  Following 
examination, the impression was probably residual paresthesia 
following sprain.  Subsequent entries that month reflect 
improvement in the left foot.  Another incidence of ankle 
injury is recorded in October 1967.  The entry does not 
indicate whether the injury was to the right or left ankle or 
both.  On the Report of Medical History, associated with the 
June 1969 separation examination, the examiner commented that 
the veteran's right ankle felt weak on occasion probably due 
to the sprain sustained in July 1967.  It was noted that 
subsequent X-rays of the right ankle were negative.  Clinical 
evaluation of the lower extremities and feet was normal.  

Post-service VA medical records reveal that in September 1973 
the veteran was noted to have mild swelling and tenderness of 
the left ankle after hurting it playing volleyball.  X-ray of 
the right ankle in August 1995 revealed some very early 
spurring involving the ankle joint and the tarsal bones.  The 
ankle was otherwise unremarkable.  The impression was minimal 
degenerative changes.  

In May 1997, the veteran testified at a RO hearing that he 
had twisted his right ankle in the barracks and had sought 
treatment several times, but was told nothing was wrong with 
it.  He stated that the first time he had sought treatment 
for the right ankle after service was in 1994 at which time 
he had been told by someone at VA that spurs were starting.  
See May 1997 RO hearing transcript.  

A VA examination was conducted in October 1998 to determine 
the nexus between a current right ankle disability and ankle 
injury in service.  The veteran reported pain across the top 
of the right ankle which lasted for days or weeks and was 
severe for one week out of every month.  The pain was chiefly 
due to weather changes.  Examination of both ankles revealed 
no effusion and no crepitus with motion and they easily 
extended 15 degrees and plantar flexed 30 degrees without 
pain and without weakened movement to varying resistance.  
There was no laxity noted on stressing the ankles, although 
there was some pain complained of when pushing down against 
the examiner's hand.  There was no evidence of any lack of 
endurance nor lack of coordination on ankle motion.  There 
was full subtalar motion without pain.  Both calves measured 
16 inches in circumference.  X-ray of the right ankle was 
negative.  X-ray of the left ankle revealed a small, smooth 
bone density at the tip of the medial malleolus area without 
significant soft tissue swelling.  The diagnosis was status 
following injuries to the ankles in 1967 and 1969 with no 
objective disability noted on examination today with no 
abnormalities noted.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim of direct service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In this case, the medical evidence of record fails to reveal 
a present disability of the right ankle.  The most recent 
examination in October 1998 showed that the right ankle was 
normal.  In the absence of a finding of a present disability 
that can be related to service, the Board finds that the 
claim for service connection is not plausible and, therefore, 
not well-grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 
143-44 (1992).

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claim is 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims held 
in Espiritu v. Derwinski, 2 Vet.App. 492 (1992), lay persons 
are not competent to offer medical opinions, so the 
assertions of lay persons concerning medical causation cannot 
constitute evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a right ankle 
disability is denied.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

